

113 S2803 IS: To remove a use restriction on land formerly a part of Acadia National Park that was transferred to the town of Tremont, Maine, and for other purposes.
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2803IN THE SENATE OF THE UNITED STATESSeptember 15, 2014Mr. King introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo remove a use restriction on land formerly a part of Acadia National Park that was transferred to
			 the town of Tremont, Maine, and for other purposes.1.Use restriction removedThe Act entitled An Act to authorize the conveyance, for school purposes, of certain land in Acadia National Park to
			 the town of Tremont, Maine, and for other purposes, approved August 1, 1950, is amended by adding at the end the following: Lands conveyed to the town of Tremont, Maine, under the Act known as NPS Tract 06–126, which were
			 conveyed by the National Park Service in deed recorded at the Hancock
			 County Registry of Deeds Book 737 Page 467, National Park Service Deed
			 377, shall no longer be required to be used exclusively and perpetually
			 for school purposes and upon the discontinuance of such use of said land,
			 or any part thereof, shall no longer be required to revert to the United
			 States..